Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-11,14-15 are under examination.


Response to Applicants Arguments/Amendments

The term fragment has been removed from the instant set of claims.  However, the claim language does not sufficiently establish the metes and bounds of the claimed invention.

Applicants argue the following: 

As an initial matter, Applicant notes (as above) that independent claim 1 has been presently amended to delete the reference to a “fragment” of the recited polypeptide. As such, Applicant submits that the Examiner’s rejection with respect to the recitation of “fragment” has been rendered moot.

In considering the 85% sequence identity limitation, the Examiner states that, while the specification describes that the cell binding portions and heparin binding segments of the polypeptide are retained, the specification fails to describe what part of SEQ ID NO. 2 can be altered (and what parts need to be conserved) to maintain the improved thermostability function and cell/heparin binding functions. And so, the Examiner concludes that one would not be able to determine the genus that has thermostable polypeptide FGF2 activity and 85% sequence identity to SEQ ID NO. 2.

Applicant disagrees and submits that one skilled in the art, reading the current specification, would be apprised via the written description of the genus including 85% sequence identity to SEQ ID NO. 2.

As an initial matter, wild-type FGF2 (SEQ ID NO. 2 is the sequence for wild-type FGF2) was discovered in 1973; FGF and basic FGF (FGF2) is the most studied growth factor and very well described and characterized in published literature.

In that regard, several truncated but viable forms of mammalian FGF2 have been reported in the literature. For example, naturally occurring or artificially truncated versions of FGF2 lacking the N-terminal 1-7', 9°, 20°, 22* and 245 residues were shown to have fully preserved biological activity comparable to 155 amino acids- long FGF2°°. FGF2 polypeptides lacking the first 9 N-terminal residues and simultaneously lacking 2-5 C-terminal residues were also reported to be as active as human full-length FGF2 wild-type®. Based on this, Applicant submits that one skilled in the art would understand that FGF2 lacking as many as 24 N-terminal residues and/or 5 C-terminal residues will be viable and simultaneously thermostabilized when carrying a mutation R31L. Applicant notes that such possibility of C-terminal deletion or N-terminal deletion is also described in the present specification (see page 9, lines 30 to 32, of WO 2017/089016 — the publication of which the present application is a U.S. national phase).
Further, Applicant confirms that the effect of all possible one-point mutations in SEQ ID NO. 2 on the stability of the protein were first studied in silico, and only those mutations whose predicted benefit to the stability of the protein corresponded to defined border parameters of stabilization (AAG < -1 kcal and at the same time conservation of a particular amino acid < 8) (see page 16, line 10, of WO 2017089016), were selected for experimental verification and following determination of Tm. This process is described in Example 1 and Example 2 of the specification.

Further, the specification describes that “...none of [the] amino acid positions that are essential for biological activity of FGF2 are substituted or truncated” (see page 4, lines 9 to 10, of WO2017089016). Applicant submits that the amino acid positions that are essential/responsible for biological activity of FGF2 protein (in SEQ ID NO. 2) are well known to the person of ordinary skill in the art due to reporting and knowledge of FGF2.

Further, regarding interaction of the FGF2 protein with a receptor and heparansulphates/Heparin — certain heparin binding and receptor interaction sites are as follows (the numbering’ corresponds to human FGF2 protein having the sequence SEQ ID NO. 2): Heparin binding sites: K128, R129, K134, K138, K144; Receptor interaction sites: K30, Y33, Q65, E67, R69, V97, E105, E108, S109, N110, N111, Y112, N113, Y115, L147, L149, M151. These positions are stated among others in the NCBI database (https:/Awww.ncbi.nim.nih.gov/protein/NP_001997.5).

Further, regarding thermostability: Thermostable FGF2 polypeptides (as recited in presently amended claim 1) possess fully preserved FGF2 activity and increased thermostability, specifically an increase in melting temperature of between 1 to 20°C when compared with FGF2 wild-type (155 amino acids, SEQ ID NO. 2). This increase in thermostability is due to the presence of at least the amino acid substitution R31L on the FGF2 polypeptide (this amino acid substitution being specifically recited in the claims). Since this substitution confers thermostability as noted from the specification, one skilled in the art would understand the thermostability of the claimed invention (as recited in the claims).

Further, and on the basis of previously reported observations, a person of ordinary skill in the art would understand that the FGF2 polypeptide having at least 85% sequence identity to SEQ ID NO. 2, and comprising a substitution R31L will still be thermostable. The skilled person will be able to gather that the change of up to 15% (23 of 155 residues) of amino acid sequence of thermostable FGF2, comprising the amino acid substitution R31L, can be achieved without loss of thermostability,….”

	Although there are references out there that may clearly teach a thermostable FGF2 polypeptide, those references were not written by applicants and thus they do not prove that applicants had knowledge of each and every thermostable FGF polypeptide because information about the thermostable FGF polypeptides was provided by other inventors and not applicants.   The specification provides one species example.  However, the breadth of the genus encompasses over millions of diverse and divergent sequences and species.  The one sequence provided in the specification is not adequate to represent the complete structure of the entire genus.  Applicants have not shown that all the thermostable FGF polypeptides known in the literature will still be able to function with the substitution.  Nor has applicants proven that they had adequate knowledge and/or written description for all thermostable polypeptide fragments having at least 85% sequence identify to SEQ ID: 2.  A breadth of 85% sequence identify is very broad and includes numerous divergent and diverse sequences that are not described in either the specification or the prior art.  Therefore, a person of ordinary skill in the art would not be able to fully envision all the possible sequences that applicants are attempting to capture with a 85% sequence identity.  



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-11,14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

	All the claims include a thermostable polypeptide possessing FGF2 activity and having at least 85% sequence identify to SEQ ID: 2, and comprising at least an amino acid substitution R31L.
In analyzing whether the written description requirement is met for genus, such as a polypeptide sequence having at least 85% identity with SEQ ID NO:2, the specification is first assessed to determine whether a representative number of species have been described by their complete structure of the genus.  Page 8 of the specification discloses the following in italics:

“FGF2 activity” is synonymous with the term “biological activity of FGF2”. It intends the biological activity of FGF2 polypeptides, or fragments thereof, or mutants thereof according to the invention. They retain the cell binding portions and the heparin binding segments of the subjected FGF2 protein according to the invention. They are able to bind to at least one FGF receptor (FGFR) present on the surface of a cell, which is necessary for transducing the signal to the cell interior and to trigger growth, proliferation or survival of cultured cells relative to untreated control cells. Such cells may include, for example, cells of mesenchymal origin in general, fibroblasts, neuroblasts, glial cells and other cells of the neural origin, smooth muscle cells, endothelial cells etc., known in the art to express one or more FGFRs or to respond to FGF proteins. The FGFR includes various isotypes of the receptor including soluble versions comprising the extracellular domain and lacking the transmembrane and kinase domains. Biological activity can be measured by methods known in the art, for example as cell proliferation and/or substrate phosphorylation.”


	When determining if the specification provides adequate written description for a genus, it is determined whether a representative number of species have been sufficiently described by other relevant characteristics, specified features and functional attributes that would distinguish different members of the claimed genus.  The breadth “at least 85% identity” means as much as 15% of the sequence is different.  The specification describes wild type FGF2 with a substitution R31L.  However, the specification fails to describe what part of SEQ ID NO: 2 can be altered and what parts needs to be conserved to maintain the improved thermostability function and cell/heparin binding functions.  Thus, the specification fails to adequately describe other relevant characteristics, specified features and functional attributes that would distinguish different members of the claimed genus as required.  The specification does not clearly identify the precise structures of the polypeptides claimed.  The specification fails to identify a representative number of species of polypeptides possessing FGF2 activity and having at least 85% sequence identify to SEQ ID NO 2.  Since a representative number of species is not disclosed and the necessary sequences required are unknown, one cannot determine the structure of the genus that has thermostable polypeptide FGF2 activity and 85% sequence identity to SEQ ID NO 2 because the required sequence portions cannot be determined.
	In conclusion, given the breadth of the genus, species have not been sufficiently described by other relevant characteristics, specified features and functional attributes, and the limited number of examples provided, and given that no specific identifying features/characteristics of species of the genus, were provided, the written description requirement disclosing the complete structure of genus, “having at least 85% sequence identity to SEQ ID No: 2 or a fragment thereof, and comprising at least an amino acid substitution R31L” has not been met.  Furthermore, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that Applicant is in possession of the genus, “a thermostable polypeptide possessing FGF2 activity and having at least 85% sequence identify SEQ ID NO:2, and comprising at least an amino acid substitution R31L.”  
The claimed invention as a whole is not adequately described if the claims require essential or critical elements which are not adequately described in the specification, and are not conventional in the art as of Applicants’ effective filing date. Possession may be shown by actual reduction to practice, clear depiction of the claimed invention in a detailed drawing, or by describing the invention with sufficient, relevant, identifying characteristics (as it relates to the claimed invention as a whole), such that one of skill in the art would recognize that the inventor had possession of the claimed invention. Pfaff v. Wells Electronics, Inc., 48 USPQ2d 1641, 1646 (1998). In the instant case, the breath of the genus of fragments, derivatives or variations of SEQ ID NO: 2, lacks a written description. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. In this case, a factor present in the claims is a reference to structure in the form of a recitation of partial structural similarity, or vague structural resemblance having 85% in common with FGF2. There is not even identification of any particular portion of the structure that must be conserved. As stated above, it is not even clear what region of the sequence has the thermostable activity and/or cell binding activity clearly associated with SEQ ID 2. The specification does not provide a complete structure of those polypeptides, derivatives, and variants of SEQ ID 2 and fails to provide a representative number of species for the encompassed genus. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the recited genus.
The skilled artisan cannot envision the detailed chemical structure of all of the fragments, derivatives or variants, that are encompassed by the claims, and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method. Adequate written description requires more than a mere statement that it is part of the invention, and a reference to a potential method of isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481, 1483. In Fiddes, claims directed to mammalian FGFs were found to be unpatentable due to lack of written description for that broad class. The specification only provided the bovine sequence.
Applicant is reminded that Vas-Cath makes clear that the written description of 35 U.S.C. 112 is severable from its enablement provision [see p. 1115].

Conclusion

All claims stand rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/MARCIA S NOBLE/     Primary Examiner, Art Unit 1632